Parker C. J.
delivered the opinion of the Court. Whatever effect, if any, the exchange of the notes might have had as against a subsequent purchaser of the land mortgaged, I it is very clear, that as against Howard, the mortgager, it could not operate as a payment of the debt secured by the mortgage. It was not so intended, as appears by the declarations of Howard, in respect to the transaction; and then, leaving the mortgage uncancelled is of itself sufficient evidence against him, unless he could show, by evidence, an intentional payment of the note described in the mortgage.1 Now the administrator who defends the suit, cannot set up a defence, except fraud, which the mortgager himself could not do. The transaction was a very natural one, as represented by Howard himself, and there is nothing in it which either legally or equitably destroys the security of the demandant in the mortgage.

Motion to take off the default overruled.


 See Pomroy v. Rice, 16 Pick. 24.


 See Pomroy v. Rice, 16 Pick. 22; Fowler v. Bush, 21 Pick. 230; Van cleef v. Therasson, 3 Pick. (2d ed.) 14, note.